DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
 

Election/Restrictions
To summarize the current election, the applicant elected Group I and the species where the at least one extract is a combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts, with traverse.
Claims 2-9, 11-17, 19-20, and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 18, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a cosmetically acceptable vehicle and a combination of plant extracts that include Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts. The cosmetically acceptable vehicle embraces a number of naturally occurring components such as a peppermint extract fragrance or calcium as a polymer neutralizing agent. Thus the composition is a combination of naturally occurring components. As such, they do not have a natural counterpart; however, there is no evidence that the individual components function any differently than their respective natural counterparts. The presence of peppermint extract as a natural fragrance is not shown to elicit a different outcome when combined with any of the four other plant extracts. While a declaration was previously provided in an attempt to demonstrate an unexpected outcome in skin elastin production due to topical application of the combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts, the declarant states that the performance of the Hymenaea courbaril extract should be disregarded because it is unreliable. This unreliable data cannot then Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts relative to the extracts separately has not been shown to be markedly different. This judicial exception is not integrated into a practical application because there is nothing to indicate that the combination of the naturally occurring plant extracts and the cosmetically acceptable carrier adds significantly more to any of the elements. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus the combination is not markedly different from the extracts in nature.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 18, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the 

New Matter
The most recent amendment to the claims adds a large number of general functions of the skin to claim 1 in an attempt to generically identify the genes that are modulated by the instantly claimed composition. As recited, this combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts must impact all of these functions. Similarly, the combination must also modulate all the genes recited in dependent claim 22 as well as achieve the outcomes of claims 23 and 24.  The recited combination of plant extracts was not linked to the entirety of these listings. Instead their combination was described as increasing collagen type I and elastin production, a far narrower scope of impacts than the dozens of genes and functions that are now recited (see paragraph 49). Therefore the instantly recited link between a combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts and the listing of genes and functions were not originally connected by the applicant. The specification provides no connection between the claimed genes and any particular plant extract that has the ability to modulate their function. The examples detail the protein expression levels of five proteins due to the application of some plant extracts and some plant extract combinations that may also be coupled with other ingredients. This data is in no way representative of the gene level expression profile of the 139 genes that are claimed in claim 22 or the wide swath  Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts yielding modulation of 121 genes, but they are not identified. Thus it is not clear which of the 139 claimed genes are coextensive with the 121 genes referenced by the applicant. The discussion of the particular plant extract or extract features that are necessary to achieve this function is lacking. The protein ki-67 is measured and identified as an indicator of cell proliferation, a function recited in claim 24. However its expression level is only discussed relative to a small number of the possible plant extracts and they do not include the instantly claimed combination of extracts. There is no guidance to direct the artisan practicing the instant invention as to which other plant extract(s) would have this capability or if other proteins may be involved that are triggered by some collection of plant extracts. The same is true for the cell differentiation functionality. As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as currently claimed at the time of filing. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Patent No. 9,089,505 – previously cited) in view of Alabata et al. (US PGPub No. 2013/0336949– previously cited), Muchiutti et al. (US PGPub No. 2012/0040926– previously cited), and Paufique (US PGPub No. 2015/0086661– previously cited).
Saxena et al. teach a topical cosmetic composition for improving the appearance of the signs of aging that include reducing the appearance of wrinkles and improving the texture of skin (see column 1 lines 25-37). Here the composition is composed of a cosmetically acceptable vehicle as well as an extract of Secale cereale and an extract of Avena sativa (see example 1 and claim 1; instant claims 1 and 10). In addition, the composition may also include a perfume (see column 4 lines 9-14; instant claim 1). The presence of an extract of Hymenaea courbaril and Paeonia albiflora is not detailed.
Alabata et al. teach a cosmetic composition that may include a number of plant extracts in combination (see abstract and paragraph 16).  These extracts include those of Hymenaea courbaril, Secale cereale, and Avena sativa (see paragraph 16).
Hymenaea courbaril in cosmetic compositions for their ability to promote human skin health as well as to stimulate the synthesis of collagen and elastin by connective tissue which is a type of matrix remodeling (see paragraphs 1 and 4; instant claims 23-24). This synthesis implicitly requires the modulation of the respective genes (e.g., ELN for elastin). Further, they teach the polysaccharides are effective as anti-wrinkle and anti-age compositions (see paragraph 45). The proportion of the extracted material is exemplified at 0.5 wt% (see example 2).
Paufique teaches cosmetic compositions that include an extract obtained from Paeonia albiflora (see abstract). Here a 2 wt% proportion is taught in an examples to improve the contours of the face as well as minimize furrows in the cheeks that occur due to age (see paragraphs 189 and 191).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Hymenaea courbaril at 0.5 wt% and Paeonia albiflora at 2 wt% to the composition of Saxena et al. These modifications would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here both extracts act to improve skin condition and the signs of aging that appear in skin that include wrinkles as taught by Muchiutti et al. and Paufique which is the same intent of the active plant extracts of Saxena et al. In addition, Alabata et al. suggest the majority of the claimed extracts in the same composition as well. While cell differentiation and proliferation are not explicitly detailed as being induced by this mixture of plant extract in the prior art, claim 24 was indicated by the applicant as reading on the election of a composition comprising a combination Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts, therefore its limitations are deemed as being met by the composition rendered obvious by the combined teachings of the prior art. Inclusion of a perfume as detailed by Saxena et al. would follow. Thus claims 1, 10, and 22-24 are obvious over Saxena et al. in view of Alabata et al., Muchiutti et al., and Paufique.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. in view of Alabata et al., Muchiutti et al., and Paufique as applied to claims 1, 10, and 22-24 above, and further in view of Banowski et al. (US PGPub No. 2010/0047296 – previously cited) and Hines et al. (US Patent No. 8,178,106 – previously cited).
Saxena et al. in view of Alabata et al., Muchiutti et al., and Paufique render obvious the limitations of instant claim 10. Here Hymenaea courbaril is present at 0.5 wt% and Paeonia albiflora is present at 2 wt%. The instantly claimed proportions of Secale cereale and Avena sativa are not detailed by the cited references.
Banowski et al. teach Avena sativa as a dermatological and cosmetic active to improve the interaction between extracellular matrix and fibroblasts as present at 0.01 to 5 wt% (see abstract and paragraph 380).
Hines et al. teach Secale cereale as a dermatological and cosmetic active against wrinkles (see abstract and column 4 lines 50-66). The proportion of this active is envisioned at 4 wt% (see column 11 line 35-column 12 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Secale cereale and Avena sativa at the proportions taught by Hines et al. and Banowski et al., respectively. This application of .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

The following are provisional nonstatutory double patenting rejections because they are patentably indistinct claims have not in fact been patented.

Claims 1, 10, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/312409 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite an active that embraces a mixture of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of the copending claims with mixture of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts because their mixture is suggested and one of a small number of options for the recited active. While gene modulation, cell differentiation, and proliferation are not explicitly detailed as being induced by this mixture of plant extract in the copending claims, instant claims 22-24 were indicated by the applicant as reading on the election as is elastin production which is part of matrix remodeling; therefore their limitations are deemed as being met by the composition rendered obvious by the copending claims that contains the elected combination of extracts. Therefore claims 1, 10, and 22-24 are obvious over claims 1 and 7 of copending Application No. 16/312409.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/312409 as applied to claims 1, 10, and 22-24 above, and further in view of Muchiutti et al., Paufique, Banowski et al., and Hines et al.
The copending claims render obvious an anti-aging composition that includes the combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts. The instantly claimed proportions are not recited. 
Muchiutti et al. teach the use of polysaccharides extracted from Hymenaea courbaril in cosmetic compositions for their ability to promote human skin health as well as stimulate the synthesis of collagen and elastin by connective tissue (see paragraphs 1 and 4; instant claims 23-24). This synthesis implicitly requires the modulation of the respective genes (e.g., ELN for elastin). Further, they teach the polysaccharides are effective as anti-wrinkle and anti-age compositions (see paragraph 45). The proportion of the extracted material is exemplified at 0.5 wt% (see example 2).
Paufique teaches cosmetic compositions that include an extract obtained from Paeonia albiflora (see abstract). Here a 2 wt% proportions is taught to in an examples to improve the contours of the face as well as minimize furrows and in the cheeks that occur due to age (see paragraphs 189 and 191).
Banowski et al. teach Avena sativa as a dermatological and cosmetic active to improve the interaction between extracellular matrix and fibroblasts as present at 0.01 to 5 wt% (see abstract and paragraph 380).
Secale cereale as a dermatological and cosmetic active against wrinkles (see abstract and column 4 lines 50-66). The proportion of this active is envisioned at 4 wt% (see column 11 line 35-column 12 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts at the proportions taught by Muchiutti et al., Paufique, Hines et al. and Banowski et al., respectively. This application of prior art teachings would have been obvious because these proportions were known to be employed for the end use that is envisioned for the copending claims. The proportions meet or overlap with those instantly claimed thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claim 18 is obvious over claims 1 and 7 of copending Application No. 16/312409 in view of Muchiutti et al., Paufique, Banowski et al., and Hines et al.



Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered, but are unpersuasive. 

Regarding rejection under 35 USC 101:
The applicant relies upon the showing by the declaration provided previously to demonstrate that the claimed compositions are markedly different and significantly more than their natural counterparts due to synergistic action from their combination. The showing in the previously addressed declaration is insufficient to demonstrate synergy and its repetition does not change its impact. More specifically, the showing provides a test of the elastin expression that is elicited from eyelid explants due to treatment with Hymenaea courbaril extract, with a combination of Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol, or with a combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol. The declarant asserts that the outcome is synergistic, but this conclusion is flawed for several reasons. Most importantly, the declarant states in the footnote on page 4 that the performance of the Hymenaea courbaril extract was just as likely to have happened due to chance as due to the treatment and should be disregarded. This data cannot be disregarded and then also relied upon to conclude that a synergistic result is seen due treatment with Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol.  The examiner does not dispute that the combined plant extracts appeared to elicit an increase in elastin production over the control; however the showing does not indicate that the result was unexpectedly greater than what would have been expected from the combined effects of the plant extracts separately.  Therefore, with respect to the requirement of 35 USC 

Regarding rejection under 35 USC 112(a):
The applicant argues that the amendment to the claims address that issue of lack of written description for the claims. The added text provides structure that was previously absent from the claims but raises new description issues as delineated in the new ground of rejection under the same statute. 

Regarding rejection under 35 USC 103:
The applicant argues that no teaching or sufficient reasoning was provided to support the combination of cited references. The rejections explicitly set forth several reasons for the combination of ingredients that it proposes. The applicant has not highlighted a flaw in any particular statement that was made and instead provides a blanket assertion that the discussion provided is insufficient.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In addition, the applicant again relies upon the showing provided in the same declaration referenced in regard to the rejection under 35 USC 101 to support a contention of unexpected results. The examiner’s response is similarly reiterated. Declaration. Even when all the presented data of the declaration is considered, the Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol treatment produces elastin expression that is less than simply adding the elastin expression of the Hymenaea courbaril extract treatment and the elastin expression of the combination of Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol. Also, the declarant did not address the impact of the presence of ethylhexylglycerin, pentylene glycol, and phenoxyethanol on elastin production. These are unclaimed ingredients that are present in the combination therapy that the declarant asserted provided a synergistic impact on elastin production, yet their contribution still has not been addressed. Thus the outcome in the showing is not demonstrative of synergy.
In order for a showing of unexpected results to be persuasive, the applicant/declarant must provide evidence that establishes "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see MPEP 716.02(b)). Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716). The declarant did not establish the expected outcome for the combination of plant extracts such that the outcome in the showing can be deemed significant and unexpected. 
 
Regarding provisional double patenting rejections:
The applicant’s acknowledgment of the rejections is noted.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARALYNNE E HELM/Examiner, Art Unit 1615